Citation Nr: 1039977	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-25 582	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the right lower extremity.  

2.  Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the left lower extremity.  

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).     


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Esq.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from January 1951 to April 1954.    

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of March 2008 and September 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, which granted 
service connection for radiculopathy of each lower extremity, 
evaluated as 10 percent disabling, effective March 2, 2008; and 
denied entitlement to TDIU.  

The Veteran testified in support of these claims during a hearing 
held before the undersigned at the RO in May 2009.  

In October 2009, the Board denied a rating in excess of 40 
percent for chronic low back strain and initial ratings in excess 
of 10 percent for radiculopathy of the right and left lower 
extremities.  The Board remanded the claim for TDIU for 
additional action.  

The Veteran then appealed the claims the Board denied to the 
United States Court of Appeals for Veterans Claims (Court).  In 
May 2010, based on a Joint Motion For Partial Remand (joint 
motion), the Court remanded that portion of the Board's decision 
denying initial ratings in excess of 10 percent for radiculopathy 
of the right and left lower extremities for compliance with the 
instructions in the joint motion.  The Court dismissed the claim 
of entitlement to a rating in excess of 40 percent for chronic 
low back strain.

This case has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC). The Veteran will be advised if further action is 
required on his part.


REMAND

The Veteran's peripheral nerve disability is rated under 
Diagnostic Code 8520.  That code provides a 60 percent rating for 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  An 80 percent evaluation is rating is 
assignable for complete paralysis of the sciatic nerve; the foot 
dangles and drops, no active movement possible of muscles below 
the knee, flexion of knee weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran has been 
afforded VA examinations to evaluate the severity of the 
peripheral neuropathy, but these do not contain specific findings 
as to whether there is atrophy, movement of the muscles below the 
knee, weakened flexion of the knee or whether the foot dangles 
and drops.  It has been variously reported that the Veteran uses 
a cane, wheelchair, or walker for ambulation. 

Further examination is therefore necessary.  VA regulations 
provide that where "the [examination] report does not contain 
sufficient detail; it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2010).  Where the Board makes a decision based on 
an examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical examination.'"  
Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 
Vet. App. 563, 569 (1993)

In May 2008, the Veteran's employer submitted a statement 
indicating that the Veteran quit his job in January 2008, after 
working there since January 2000.  In a statement dated in 
September 2008, the employer indicated that the Veteran stopped 
working due to illness.  In a statement dated in April 2009, the 
employer indicated that the Veteran had had trouble climbing 
stairs and lifting machines and was not able to perform his job 
duties.  

In its October 2009, remand the Board instructed that the claims 
folder should be referred to the examiner who conducted the March 
2008 examination to obtain an opinion as to whether the Veteran's 
service connected disabilities rendered him incapable of securing 
and maintaining substantially gainful employment consistent with  
his education and occupational experience.  The examiner was 
instructed to provide a rationale for the opinion.

In an addendum received sometime in 2009 (the month was 
obscured), the examiner who conducted the March 2008 VA 
examination wrote that "I find it is at least as likely as not 
that the veteran is capable of employment and/or education; 
subject to the limitations for standing, sitting, etc specified 
in my 3/2008 report."

This opinion is inadequate because it is unaccompanied by the 
requisite rationale and seems to reverse the standard of proof 
applicable to VA claims.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990) (to prevail in a claim for VA benefits the evidence 
need only be in equipoise).

Accordingly, this issue is REMANDED for the following actions:

1.  The Veteran should be afforded an 
examination to evaluate the current 
severity of the radiculopathy of the left 
and right lower extremities.  The examiner 
should review the claims folder and note 
such review in the examination report or 
addendum.

The examiner should note all manifestation 
of the radiculopathy including any atrophy 
and its severity, sensory loss, absent or 
diminished reflexes or muscle strength, 
muscle atrophy, weakened or absent flexion 
of the knee; whether movement is possible 
below the knee, and whether the foot 
dangles and drops.

2.  The Veteran should be afforded an 
examination to determine whether his 
service connected disabilities (back 
sprain and radiculopathy of each lower 
extremity) combine to preclude gainful 
employment for which his education and 
occupational experience would otherwise 
qualify him.  The examiner should review 
the claims folder and note such review in 
the claims folder.

The examiner should then provide an 
opinion with a rationale as to whether the 
service connected disabilities preclude 
the Veteran from maintaining gainful 
employment for which his education and 
occupational experience would qualify him.  
He has reported occupational experience as 
a postal worker, custodian and in 
demolition work and education through the 
ninth grade.

The opinion should take into account the 
Veteran's statements.  If these statements 
are discounted, the examiner should 
provide a reason for doing so.

3.  The agency of original jurisdiction 
should review the examination reports to 
insure that they contain the findings and 
opinions requested in this examination.

4.  If the benefit sought on appeal is not 
fully granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).





